DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 70 recites the limitation “light emitted directly from the transmissive material of the first sub-pixel is one color of light of the red light, the green light and the blue light”.  However, the specification does not describe the above claimed subject matter. The specification only discloses light emitted from the light emitting diode or light emitted from the tuning phosphor. See paragraph [0007]. See also Applicant’s paragraph [0031] which state that “a material that is transmissive to light, that may be translucent or transparent.”

Claim Objections
Applicant is reminded that 37 C.F.R. 1.121 (c)(2) states that “(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.” See also MPEP § 714 (C)(B) in which states “Only claims of the status "currently amended" or "withdrawn" will include markings.”
Therefore, claims 70 and 85 are objected to because of failing to provide proper status for the amended claims.  See 37 C.F.R. 1.121 (c)(2) and MPEP § 714 (C)(B).  
Regarding claim 70.
“70. (Previously Presented)” should have been submitted as “70. (currently amended)”.
Regarding claim 85.
“85. (Previously Presented)” should have been submitted as “85. (currently amended)”.
Appropriate correction is required.

Regarding claim 82. Claim 82 is objected to because of the following informalities:  Claim 82 recites “La3Si6N11:Ce”, “CaAlSiN3:Eu, Sr2Si5N8:Eu, SrSiAl4N7:Eu, and SrLiAl3N4:Eu, Ln4-x(EuzM1-z)xSi12-yAlyO3+x+yN18-x-y” which appear to be a mistyping of -- La3Si6N11:Ce-- and --CaAlSiN3:Eu, Sr2Si5N8:Eu, SrSiAl4N7:Eu, and SrLiAl3N4:Eu, Ln4-x(EuzM1-z)xSi12-yAlyO3+x+yN18-x-y --.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-80, 83-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, 11, 14, 16, 18, 21-23, 26, 27, and 29 of U.S. Patent No. 10,361,248. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant application
US. Patent 10,361,248
Differences
Claim 70
Claims 1 and 2
encompasses the same subject matter
71
16
encompasses the same subject matter
72
4
encompasses the same subject matter
73
5
encompasses the same subject matter
74
10
encompasses the same subject matter
76
11
encompasses the same subject matter
77,78
14
encompasses the same subject matter
79
16
encompasses the same subject matter
80
18
encompasses the same subject matter
83
21
encompasses the same subject matter
84
29
encompasses the same subject matter
85
1
encompasses the same subject matter
86
22
encompasses the same subject matter
87
23
encompasses the same subject matter
88
26
encompasses the same subject matter
89
27
encompasses the same subject matter



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-74, 76-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 
Regarding claim 70 and 85, claim 70 and claim 85 recite the limitation “wherein the light emitted directly from the transmissive material of the first sub- pixel is one color of light of the red light, the green light and the blue light, the one color of light having a spectrum of light with an intensity varying with respect to wavelength, including the primary peak intensity and the secondary peak intensity having the converted wavelength.” However, the specification does not provide any description of the above limitation. The specification only discloses light emitted from the light emitting diode or light emitted from the tuning phosphor. See paragraph [0007]. Besides, Applicant’s paragraph [0031] states that “a material that is transmissive to light, that may be translucent or transparent.” Thus, in light of Applicant’s specification, the transmissive material only transmits the emitted light but not directly emit the light. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claims 70 and 85. Accordingly, claim 70, 85 and all claims depending therefrom were not in possession of Applicant at the time of filing.
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-74, 76-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 70 and 85, claims 70 and 85 recite the limitation “wherein the light emitted directly from the transmissive material of the first sub- pixel ".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation will be interpreted and examined as -- wherein the light emitted directly from the tuning wavelength converting material of the first sub-pixel--.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 70-73, 79-85, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al (U.S. 2012/0087108).
Regarding claim 70. Ke et al discloses a semiconductor device (FIG. 8), comprising:
a first pixel comprising a red sub-pixel (item S1) configured (item RP; red-light phosphor) to emit first light having a primary peak intensity of red light having a wavelength within a first peak range of 630 to 780 nm ( [0084], i.e. monochromatic emission spectrum of a red-light band; Examiner makes note that it is well know that red light has a wavelength of 620 – 750nm), a green sub-pixel (item S1-S3) configured  to emit second light having a primary peak intensity of green light having a wavelength within a second peak range of 500 to 600 nm ([0084], i.e. monochromatic emission spectrum of a green-light band; Examiner makes note that it is well know that green light has a wavelength of 496 – 570 nm), and a blue sub-pixel (item S2) configured to emit third light having a primary peak intensity of blue light having a wavelength within a third peak range of 420 to 480 nm ([0085], i.e. monochromatic emission spectrum of a blue-light band; Examiner makes note that it is well known in the art that blue light has a wavelength between 450-495 nm), the red sub-pixel (item S1), the green sub-pixel (item S3) and blue sub-pixel (item S2) being located adjacent to each other (FIG. 8), the red sub-pixel (item S1), the green sub-pixel (item S3) and the blue sub-pixel (item S2) each comprising a light emitting diode (items 84-86) and a transmissive material (FIG. 8, items 87-89) positioned to receive light from the corresponding light emitting diode (FIG. 8, items 84-86),
wherein a first sub-pixel (FIG. 8, item S1 or S2 or S3) is one of the red sub-pixel (item S1), the green sub-pixel (item S3) and the blue sub-pixel (item S2), and second sub-pixels (FIG. 8, S1, S2, or S3) are others of the red sub-pixel (item S1), the green sub-pixel (item S3) and the blue sub-pixel (item S2) that are not the first sub-pixel (FIG. 8, item S1 or S2 or S3 that is not the first subpixel), 
wherein the first sub-pixel (FIG. 8, item S1 or S2 or S3) comprises a tuning wavelength converting material (FIG. 8, item YP or GP or RP, i.e. tuning wavelength converting material comprising β-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019])) embedded in the transmissive material ( items 87-89) of the first sub-pixel (FIG. 8, item S1 or S2 or S3), (paragraph [0019])  the tuning wavelength converting material (tuning wavelength converting material comprising β-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019]) having a material property to absorb part of the light emitted by the light emitting diode of the first subpixel and emit light that has a converted wavelength within the peak range of one of the second sub-pixels ([0083], i.e. It should be noticed that the yellow-light phosphor YP mixed in the second package colloidal 88 can convert a part of the monochromatic emission spectrum of the second blue-light band of the second blue-light chip 85 into a monochromatic emission spectrum of a yellow-light band, and then mixed with another part of the monochromatic emission spectrum of the second blue-light band to generate a white light; [0085], i.e. blue-light band emitted from the second blue-light chip 85 will be converted into the monochromatic emission spectrum of the yellow-light band by the yellow-light phosphor YP (or the yellow-light and red-light phosphor, the green-light and red-light phosphor) mixed in the second package colloidal 88, and then mixed with another part of the monochromatic emission spectrum of the second blue-light band to generate the white light. Then, a part of the white light will pass through the blue color filter BF and converted into the monochromatic emission spectrum of a blue-light band).
In addition, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). See MPEP 2112.01 (II).
Examiner makes note above that it is well known in the art that blue light has a wavelength between 450-495 nm, red light has a wavelength of 620 – 750nm, and that green light has a wavelength of 496 – 570 nm. Besides, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Ke et al does not explicitly disclose 
wherein the light emitted directly from the tuning wavelength converting material of the first sub-pixel is one color of the light of the red light, the green light and the blue light, the one color of light having a spectrum of light with an intensity varying with respect to wavelength, including the primary peak intensity and the secondary peak intensity having the converted wavelength;
wherein an integral of a first graph of the intensity of the light emitted by the first sub-pixel with respect to wavelength between first and second valleys of the first graph on either side of and adjacent to the primary peak intensity equals S1,
wherein an integral of the first graph of the intensity of the light emitted by the first sub-pixel with respect to wavelength between third and fourth local valleys of the first graph on either side of and adjacent to the secondary peak intensity equals S2,
wherein S2 is less than or equal to 20.3% of S1, and
wherein the each of the first, second, third and fourth valleys of the first graph of the intensity of the light emitted by the first sub-pixel comprises one of a local minimum of the first graph of the intensity of the third light and a zero value of the first graph of the intensity of the third light.
However, as recited in the claim limitation and as disclosed in the specification, specific characteristics of the light emitted by the first sub-pixel are caused by the tuning wavelength converting material. Applicant discloses in the originally filed specification in paragraph [0082] the tuning wavelength converting material comprising: β-SiAION:Eu, La3Si6N11:Ce, α-SiAION:Eu, CaAlSiN3:Eu, Sr2Si5N8:Eu, SrSiAI4N7:Eu, SrLiAl3N4:Eu, and Ln4x(EuzM1-z)xSi12-yAlyO3+x+yN18-x-y(0.5<x<3, 0<z<0.3, and 0<y<4).
Ke et al discloses the same tuning wavelength converting material comprising β-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019]) as disclosed by Applicant. Thus, it appears that the light emitted by the first sub-pixel disclosed by Ke et al. would have the same characteristics including limitations of S1 and S2 of the first graph as the light emitted by the first sub-pixel of the claimed invention. 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). See MPEP 2112.01 (II).
In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 71. Ke et al discloses all the limitations of the semiconductor device of claim 70 above.
Ke et al further discloses wherein the first sub-pixel is the blue sub-pixel and the secondary peak intensity has a wavelength within the peak range of the green sub-pixel (Page 9, [0085], i.e. blue-light band emitted from the second blue-light chip 85 will be converted into the monochromatic emission spectrum of the yellow-light band by the yellow-light phosphor YP (or the yellow-light and red-light phosphor, the green-light and red-light phosphor) mixed in the second package colloidal 88, and then mixed with another part of the monochromatic emission spectrum of the second blue-light band to generate the white light. Then, a part of the white light will pass through the blue color filter BF and converted into the monochromatic emission spectrum of a blue-light band),
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007

Regarding claims 72 and 73. Ke et al discloses all the limitations of the semiconductor device of claim 71 above.
As stated above, the light emitted by the first sub-pixel disclosed by Ke et al. is caused by the same tuning wavelength converting material as the claimed invention.
Therefore, limitations of “wherein S2 is less than or equal to 12.7% of S1; wherein the second valley and the third valley are the same valley” appear to be characteristics of the device of the first sub subpixel that Ke et al teaches.
In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claims 79 and 80. Ke et al discloses all the limitations of the semiconductor device of claim 70 above.
Ke et al further discloses 
wherein the one of the second sub-pixels (FIG. 8, item S1 or S2 or S3 that is not the first subpixel S1 or S2 or S3) comprises a second wavelength converting material embedded in the transmissive material of the one of the second sub-pixels;
wherein the tuning wavelength converting material and the second wavelength converting material are the same wavelength converting material 
Ke et al discloses wavelength converting material in each of sub-pixels S1 or S2 or S3 comprising β-SiAION:Eu ([0013]), La3Si6N11:Ce ([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu ([0019]) same as materials disclosed in paragraph [0082] of Applicant.

Regarding claim 81. Ke et al discloses all the limitations of the semiconductor device of claim 79 above.
Ke et al further discloses wherein tuning wavelength converting material and the second wavelength converting material comprise a nitride phosphor ((β-SiAION:Eu ([0013]), La3Si6N11:Ce ([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu ([0019])).

Regarding claim 82. Ke et al discloses all the limitations of the semiconductor device of claim 81 above.
Ke et al further discloses wherein tuning wavelength converting material and the second wavelength converting material comprise one or more of the following: β-SiAION:Eu, La3Si6N11:Ce, α-SiAION:Eu, CaAlSiN3:Eu, Sr2Si5N8:Eu, SrSiAI4N7:Eu, and = SrLiAl3N4:Eu, Ln4x(EuzM1-z)xSi12-y AlyO3+x+y N18-x-y (0.5<x<3, 0<z<0.3, and 0<y<4) (β-SiAION:Eu ([0013]), La3Si6N11:Ce ([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu ([0019]).

Regarding claim 83. Ke et al discloses all the limitations of the semiconductor device of claim 70 above.
Ke et al further discloses wherein the red sub-pixel, the green sub-pixel and the blue sub-pixel are all formed on the same semiconductor chip emitting light having a wavelength of 440 to 460 nm ([0081], i.e. a first blue-light chip 84, a second blue-light chip 85, a third blue-light chip 86).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 84. Ke et al discloses all the limitations of the semiconductor device of claim 70 above.
Ke et al further discloses wherein at least one of the first wavelength converting material, the second wavelength converting material and the third wavelength converting material includes at least one of phosphor and quantum dot.
([0085], i.e. blue-light band emitted from the second blue-light chip 85 will be converted into the monochromatic emission spectrum of the yellow-light band by the yellow-light phosphor YP (or the yellow-light and red-light phosphor, the green-light and red-light phosphor)

Regarding claim 85. Ke et al discloses a semiconductor device (FIG. 8), comprising:
a first pixel comprising a red sub-pixel (FIG. 8, item S1) configured to emit first light having a primary peak intensity of red light having a wavelength within a first peak range of 630 to 780 nm (Page 3, [0084], i.e. monochromatic emission spectrum of a red-light band; Examiner makes note that it is well know that red light has a wavelength of 620 – 750nm), a green sub-pixel (FIG. 8, item S3) configured to emit second light having a primary peak intensity of green light having a wavelength within a second peak range of 500 to 600 nm (Page 8, [0084], i.e. monochromatic emission spectrum of a green-light band; Examiner makes note that it is well know that green light has a wavelength of 496 – 570 nm), and a blue sub-pixel (FIG. 8, item S2) configured to emit third light having a primary peak intensity of blue light having a wavelength within a third peak range of 420 to 480 nm (Examiner makes note that it is well known in the art that blue light has a wavelength between 450-495 nm), the red sub-pixel (FIG. 8, item S1), the green sub-pixel pixel (FIG. 8, item S3) and blue sub-pixel (FIG. 8, item S2) being located adjacent to each other (FIG. 8, items S1-S3), the red sub-pixel (FIG. 8, item S1), the green sub-pixel (FIG. 8, item S3) and the blue sub-pixel (FIG. 8, item S2) each comprising a light emitting diode (FIG. 8, items 84-86)  and a transmissive material (FIG. 8, items 87-89) positioned to receive light from the corresponding light emitting diode (FIG. 8, items 84-86),
wherein a first sub-pixel (FIG. 8, one of item S1-S3) is one of the red sub-pixel, the green sub-pixel and the blue sub-pixel (FIG. 8, item S1-S3), and second sub-pixels (FIG. 8, item S1-S3 that is not the first subpixel) are others of the red sub-pixel (FIG. 8, item S1), the green sub-pixel (FIG. 8, item S3) and the blue sub-pixel that are not the first sub-pixel (FIG. 8, item S1-S3 that is not the first subpixel),
wherein the first sub-pixel (FIG. 8, item S1-S3) comprises a tuning wavelength converting material (FIG. 8, item RP or GP or YP; Page 8, tuning wavelength converting material comprising β-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019]))) embedded in the transmissive material (FIG. 8, items 87-89) of the first sub-pixel (FIG. 8, item S1-S3), the tuning wavelength converting material having a material property (tuning wavelength converting material comprising B-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), a-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019])) to absorb part of the light emitted by the light emitting diode (FIG. 8, item 85) of the first sub-pixel (FIG. 8, item S2) 
having a material property to absorb part of the light emitted by the light emitting diode of the first subpixel and emit light that has a converted wavelength within the peak range of one of the second sub-pixels ([0083], i.e. It should be noticed that the yellow-light phosphor YP mixed in the second package colloidal 88 can convert a part of the monochromatic emission spectrum of the second blue-light band of the second blue-light chip 85 into a monochromatic emission spectrum of a yellow-light band, and then mixed with another part of the monochromatic emission spectrum of the second blue-light band to generate a white light; [0085], i.e. blue-light band emitted from the second blue-light chip 85 will be converted into the monochromatic emission spectrum of the yellow-light band by the yellow-light phosphor YP (or the yellow-light and red-light phosphor, the green-light and red-light phosphor) mixed in the second package colloidal 88, and then mixed with another part of the monochromatic emission spectrum of the second blue-light band to generate the white light. Then, a part of the white light will pass through the blue color filter BF and converted into the monochromatic emission spectrum of a blue-light band).
In addition, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). See MPEP 2112.01 (II).
Examiner makes note above that it is well known in the art that blue light has a wavelength between 450-495 nm, red light has a wavelength of 620 – 750nm, and that green light has a wavelength of 496 – 570 nm. Besides, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Ke et al does not explicitly disclose 
wherein the light emitted directly from the tuning wavelength converting material of the first sub-pixel is one color of the light of the red light, the green light and the blue light, the one color of light having a spectrum of light with an intensity varying with respect to wavelength, including the primary peak intensity and the secondary peak intensity having the converted wavelength;
However, as recited in the claim limitation and as disclosed in the specification, specific characteristics of the light emitted by the first sub-pixel are caused by the tuning wavelength converting material. Applicant discloses in the originally filed specification in paragraph [0082] the tuning wavelength converting material comprising: β-SiAION:Eu, La3Si6N11:Ce, α-SiAION:Eu, CaAlSiN3:Eu, Sr2Si5N8:Eu, SrSiAI4N7:Eu, SrLiAl3N4:Eu, and Ln4x(EuzM1-z)xSi12-yAlyO3+x+yN18-x-y(0.5<x<3, 0<z<0.3, and 0<y<4).
Ke et al discloses the same tuning wavelength converting material comprising β-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019]). Thus, it appears that the light emitted by the first sub-pixel disclosed by Ke et al. would have the same characteristics including limitations of S1 and S2 of the first graph as the light emitted by the first sub-pixel of the claimed invention. 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). See MPEP 2112.01 (II).
In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 88. Ke et al and Ishizuka at al discloses all the limitations of the semiconductor device of claim 85 above.
Ke et al further discloses wherein the red sub-pixel comprises a transmissive filter layer to selectively block blue light and transmit the first light (FIG. 3; [0049], page 4, i.e. the monochromatic emission spectrum of the third blue-light band emitted from the third blue-light chip 36 will be completely converted into the monochromatic emission spectrum of a red-light band by the red-light phosphor RP).

Regarding claim 89. Ke et al and Ishizuka at al discloses all the limitations of the semiconductor device of claim 88 above.
Ke et al discloses wherein the green sub-pixel comprises a transmissive filter to selectively block blue light and transmit the second light (FIG. 3; [0049], page 4, i.e. Wherein, the monochromatic emission spectrum of the second blue-light band emitted from the second blue-light chip 35 will be completely converted into the monochromatic emission spectrum of a green-light band by the green-light phosphor GP mixed in the second package colloidal 38) , and wherein the blue sub-pixel does not comprise a transmissive filter (FIG. 3, item 34, [0049], i.e. the first blue-light chip emits the monochromatic emission spectra of the first blue light band).

Claims 74, 76 - 78 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al (U.S. 2012/0087108) as applied to claim 70 above, and further in view of Chang et al (U.S. 2010/0001299).
Regarding claim 74. Ke et al discloses all the limitations of the semiconductor device of claim 1 above.
Ke et al discloses wherein secondary peak intensity of the second green light of the third light has a wavelength (Examiner makes note that it is well know that green light has a wavelength of 496 – 570 nm)(Page 9, [0085], i.e. blue-light band emitted from the second blue-light chip 85 will be converted into the monochromatic emission spectrum of the yellow-light band by the yellow-light phosphor YP (or the yellow-light and red-light phosphor, the green-light and red-light phosphor) mixed in the second package colloidal 88, and then mixed with another part of the monochromatic emission spectrum of the second blue-light band to generate the white light. Then, a part of the white light will pass through the blue color filter BF and converted into the monochromatic emission spectrum of a blue-light band).
Ke et al fails to explicitly disclose the wavelength is less than 550 nm.
However, Chang et al teaches the wavelength is less than 550 nm (Page 2, [0027], i.e. to emit a green light having a center wavelength in a range from 505 nm to 540 nm).
Since both Ke et al and Chang et al disclose light emitting devices, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Ke et al with a wavelength less than 550 nm as disclosed by Change et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of (Page 2, [0027], i.e. to emit a green light having a center wavelength in a range from 505 nm to 540 nm in Chang et al provides for the predictable result of the LED light sources are the same kind of LED chips with different filler materials to prevent the light attenuation of the red light when red LED chips and blue LED chips are mixed preventing a color temperature of the mixed light emitted from the LED exhibiting a blue shift (Chang et al, [0006]) 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 76. Ke et al discloses all the limitations of the semiconductor device of claim 71 above.
Ke et al disclose wherein the peak intensity of the red light of the first light has a wave length ([0084], i.e. monochromatic emission spectrum of a red-light band; Examiner makes note that it is well know that red light has a wavelength of 620 – 750nm), wherein the peak intensity of the first green light of the second light has a wavelength (Page 8, [0084], i.e. monochromatic emission spectrum of a green-light band; Examiner makes note that it is well know that green light has a wavelength of 496 – 570 nm), and wherein the peak intensity of the blue light of the third light has a wavelength (Examiner makes note that it is well known in the art that blue light has a wavelength between 450-495 nm).
Ke et al fails to disclose first light has a wave length of 630 to 780 nm, second light has a wavelength of 525 to 580 nm, the third light has a wavelength of 440 to 460 nm.
Chang et al teaches the first light has a wave length of 630 to 780 nm (Page 2, [0021], i.e. a center wavelength of the red light is in a range from 610 nm to 645 nm), second light has a wavelength of 525 to 580 nm (Page 2, [0027], i.e. to emit green light having a center wavelength in a range from 505 nm to 540 nm), the third light has a wavelength of 440 to 460 nm (Page 2, [0031], i.e. to emit blue light having a center wavelength in a range from 445 nm to 475 nm).
Since both Ke et al and Chang et al disclose light emitting devices, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Ke et al with the first light has a wave length of 630 to 780 nm, second light has a wavelength of 525 to 580 nm, the third light has a wavelength of 440 to 460 nm as disclosed by Chang et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The use of a center wavelength of the red light is in a range from 610 nm to 645 nm, to emit green light having a center wavelength in a range from 505 nm to 540 nm, and to emit blue light having a center wavelength in a range from 445 nm to 475 nm in Chang et al provides for the predictable result of the LED light sources are the same kind of LED chips with different filler materials to prevent the light attenuation of the red light when red LED chips and blue LED chips are mixed preventing a color temperature of the mixed light emitted from the LED exhibiting a blue shift (Chang et al, [0006])
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 77. Ke et al discloses all the limitations of the semiconductor device of claim 76 above.
Ke et al further discloses wherein a difference in the wavelengths of the primary peak intensity of the light emitted by the green  sub-pixel of the second light and the peak intensity of the second green light of the secondary third light is less than 20 nm (Examiner makes note that it is well know that green light has a wavelength of 496 – 570 nm).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 78. Ke et al discloses all the limitations of the semiconductor device of claim 76 above.
Ke et al further discloses wherein a difference in the wavelengths of the primary peak intensity of light emitted by the green sub-pixel and the secondary peak intensity of the light emitted by the first sub-pixel is less than 10 nm.
Applicant discloses in the originally filed specification in [0082] states B-SiAION:Eu, La3Si6N11:Ce, a-SiAION:Eu, CaAlSiN3:Eu, Sr2Si5N8:Eu, SrSiAI4N7:Eu, and SrLiAl3N4:Eu, Ln4x(EuzM1-z)xSi12-yAlyO3+x+yN18-x-y(0.5<x<3, 0<z<0.3, and 0<y<4).
Ke et al discloses β-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), α-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019]).
Therefore, Ke et al discloses wherein a difference in the wavelengths of the primary peak intensity of light emitted by the green sub-pixel and the secondary peak intensity of the light emitted by the first sub-pixel is less than 10 nm.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al (U.S. 2012/0087108) as applied to claim 85 above, and further in view of Ishizuka et al (U.S. 2015/0327344).

Regarding claim 86. Ke et al discloses all the limitations of the semiconductor device of claim 85 above.
Ke et al discloses wherein each of the red subpixel (FIG. 8, item S1), the green sub-pixel (FIG. 8, item S3) and the blue sub-pixel (FIG. 8, item S2)
Ke et al fails to explicitly disclose comprise a first conductivity-type semiconductor layer, a second conductivity-type semiconductor layer and an active layer interposed between the first conductivity-type semiconductor layer and second conductivity-type semiconductor layer, and
wherein the semiconductor device comprises a wiring electrically connecting the second conductivity-type semiconductor layer of the red sub-pixel, the green sub- pixel and the blue sub-pixel in common.
However, Ishizuka et al teaches comprise a first conductivity-type semiconductor layer (FIG. 5, item 210; page 3, [0048], i.e. electron injection layer 210), a second conductivity-type semiconductor layer (FIG. 5, item 206; page 3, [0048], i.e. hole injection layer 206)  and an active layer (FIG. 5, item 208; page 3, [0048], i.e. light emitting layer 208) interposed between the first conductivity-type semiconductor layer (FIG. 5, item 210; page 3, [0048], i.e. electron injection layer 210) and second conductivity type semiconductor layer (FIG. 5, item 206; page 3, [0048], i.e. hole injection layer 206), wherein the semiconductor device comprises a wiring (FIG. 5, item 202; page 3, [0048], i.e. first electrode 202 connects the red, blue, and green pixels) electrically connecting the second conductivity-type semiconductor layer (FIG. 5, item 206; page 3, [0048], i.e. hole injection layer 206) of the first sub-pixel , the second-sub-pixel and the third sub-pixel in common (FIG. 5, item 202, [0049], i.e. the first electrode is an anode and transmits light emitting from the light emitting layer 208).
Since both Ke et al and Ish teach light emitting devices, It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Ke et al with the a first conductivity-type semiconductor layer, a second conductivity-type semiconductor layer and an active layer interposed between the first conductivity-type semiconductor layer and second conductivity type semiconductor layer, wherein the semiconductor device comprises a wiring electrically connecting the second conductivity-type semiconductor layer of the first sub-pixel, the second-sub-pixel and the third sub-pixel in common as disclosed by Ishizuki et al.  The use of the electron injection layer, hole injection layer, light emitting layer, first electrode that is an anode that is isolated and connected to each light emitting layer of red, blue and green light emitting layers, and a second electrode that connects the red, blue and green pixels in common  in Ishizuka et al provides for having a common electrode to reduce the effort when assigning an address to each light emitting module in a light-emitting device including a plurality of light-emitting modules (Ishizuka et al, [0007]).

Regarding claim 87. Ke et al discloses all the limitations of the semiconductor device of claim 86 above.
Ke et al discloses the red sub-pixel (FIG. 8, item S1), the green sub-pixel (FIG. 8, item S3) and the blue sub-pixel (FIG. 8, item S2).
Ke et al fails to disclose further comprising first, second and third electrode pads each electrically connected to a respective one of the first conductivity-type semiconductor layer of the red sub-pixel, the green sub-pixel and the blue sub-pixel, the first, second and third electrode pads not being electrically connected to one another.
However, Ishizuka et al teaches further comprising first (FIG. 5, item 212(R), page 4, [0053], i.e. the second electrode 212), second (FIG. 5, item 212(G), page 4, [0053], i.e. the second electrode 212) and third electrode (FIG. 5, item 212(B), page 4, [0053], i.e. the second electrode 212) pads each electrically connected to a respective one of the first conductivity-type semiconductor layer (Page 3, [0048], a first electrode 202, a hole injection layer 206, a light-emitting layer 208, an electron injection layer 210, and a second electrode 212 are laminated on a substrate 200 in this order) of the red sub-pixel (FIG. 5, item 212(R), page 4, [0053], i.e. red light), the green sub-pixel (FIG. 5, item 212(G), page 4, [0053], i.e. green light) and the blue sub-pixel (FIG. 5, item 212(B), page 4, [0053], i.e. blue light), the first, second and third electrode pads not being electrically connected (Page 4, [0053], i.e. the second electrode 212 is divided on the top face of partition wall 204) to one another.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 

Regarding claims 70 and 85. Applicant argues:  
However, Ke fails to disclose "the light emitted directly from the transmissive material of the first sub-pixel is one color of light of the red light, the green light and the blue light, the one color of light". Referring to FIG. 8 of Ke, light emitted directly from second package colloidal 88 is a white light (not any color of light). Although the white light can be filtered by a separate color filter (see paragraph [0083] of Ke) to provide a colored light (e.g., blue light), this colored (blue) light is not provided "directly from the transmissive material" (in which the tuning wavelength converting material is embedded) of the first sub-pixel, as required by claim 1. A marked up version of Fig. 8 of Ke (adding arrows and associated labels of "White" and "Blue") is reproduced below.

Applicant is arguing that Ke et al fails to teach the light emitted directly from the transmissive material of the first subpixel is one color of the red light, the green light, and the blue light.
Applicant appears to be arguing that the light is based upon the transmissive material. 
However, the transmissive material does not make the color.  The color of light is dependent upon the part of the light that is converted by the tuning wavelength converting material that makes a converted wavelength, and a part of the light from the light source.
As cited in the rejection above, Ke teaches a part the light from the conversion material and part of the light the source.
Applicant has not claimed structure nor material that doesn’t read on the prior art of record.
As recited in the claim limitation and as disclosed in the specification, specific characteristics of the light emitted by the first sub-pixel are caused by the tuning wavelength converting material. Applicant discloses in the originally filed specification in paragraph [0082] the tuning wavelength converting material comprising: B-SiAION:Eu, La3Si6N11:Ce, a-SiAION:Eu, CaAlSiN3:Eu, Sr2Si5N8:Eu, SrSiAI4N7:Eu, and = SrLiAl3N4:Eu, Ln4x(EuzM1-z)xSi12-yAlyO3+x+yN18-x-y(0.5<x<3, 0<z<0.3, and 0<y<4).
Ke et al discloses the same tuning wavelength converting material comprising B-SiAION:Eu ([0013]), La3Si6N11:Ce([0067]), a-SiAION:Eu, CaAlSiN3:Eu([0019]), Sr2Si5N8:Eu([0019]). 
Furthermore, it appears that the light emitted by the first sub-pixel disclosed by Ke et al. would have the same characteristics including limitations of S1 and S2 of the first graph as the light emitted by the first sub-pixel of the claimed invention. 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
Applicant’s arguments are not persuasive.

Applicant further argues: 
Furthermore, the tuning wavelength converting material according to claim 70 uses light emitted from the light emitting diode to emit light (having a "converted wavelength") having a different color ("within the peak range of one of the second sub- pixels"). In this context, claim 70 sets forth that "the secondary peak intensity (S2) [has] the converted wavelength" and also requires that S2 is less than or equal to 20.3% of [the primary peak intensity] (Si)". However, the prior art fails to disclose this requirement. For this additional reason, Applicant respectfully requests reconsideration of the rejection of claim 70.

Applicant is arguing that Ke et al fails to teach the tuning wavelength converting material according to claim 70 uses light emitted from the light emitting diode to emit light (having a "converted wavelength") having a different color ("within the peak range of one of the second sub- pixels
Applicant is arguing intended use the light from the light emitting diode to be converted by the wavelength tuning material to have a different color than the light emitting diode, and appears to be arguing the definition of the tuning wavelength converting material.
However, Ke et al discloses the same tuning wavelength conversion material that applicant discloses in the specification.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
Applicant has not claimed a specific structure nor material that does not read on the prior art.
Applicant’s arguments are not persuasive.

Furthermore, applicant is arguing against the prior arts blue subpixel, however, applicant is claiming either blue, green or red subpixel.
Applicant is arguing narrowly while claiming broadly.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822